DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS dated 8/26/2020 cites NPL 028-039 and the IDS dated 2/25/2021 cited NPL 006-018, each of which are “co-pending” US applications.
It is noted 37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.). Applicant has filed materials for the co-pending applications and they have been considered.
If material other than what has been provided and the specification, including the claims, and drawings in the file of a U.S. patent application, is being cited in an IDS, the IDS must contain a legible copy of such material. See 37 CFR 1.98(a)(1)(iv).
Applicant is reminded that when citing to a pending U.S. patent application that has been published under 35 U.S.C. 122(b) (eighteen-month publication), the USPTO prefers that the citation be to the patent application publication (by publication number) rather than to the application itself (by application number).



Drawings
The drawings are objected to because the text of the figures is pixelated and not suitable for publication purposes. By way of example, the text of Figures 10, 12, 13, 14, 19, 221 and 23 is pixelated as compared to the text of Figure 1. Reformatting Figures 10, 12, 13, 14, 19, 221 and 23 using the format of Figure 1 is suggested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it does not adequately describe the invention as claimed and as described in the specification.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 92 is objected to because of the following informalities:  the claim recites “cell nucleic acid barcode molecules comprises” in line 2 rather than “cell nucleic acid barcode molecules comprising”.
Appropriate correction is required.

Claim 111 is objected to because of the following informalities:  the claim recites “partitin" rather than “partition” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 92-111 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
	The claim(s) recite(s):

	
	“associating each sequencing read of said plurality of reads…” (claim 96);
	
	“identifying said first labeled cell and said second labeled cell as originating from said partition…” (claim 99);
	
	“associating each sequencing read of said plurality of reads…” (claim 102);
	
	“identifying said plurality of nucleic acid molecules as originating from said cell” (claim 106); and 
	
	“associating each sequencing read of said plurality of reads…” (claim 109).

Each of the steps are abstract ideas as they can be performed in a purely mental manner. While the claims encompass embodiments in which the various plurality of elements is substantial in size, the claims are not limited to those embodiments and thus encompass pluralities having only two member elements. In those embodiments, the amount of data that must be analyzed is of a nature that one would look at the information and perform the claimed steps.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well-known steps practiced in the art as demonstrated by Samuels (US 2012/0220494 A1), Weitz (US 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 92-96, 99-102 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2012/0220494 A1; cited on the 8/26/2020 IDS), Weber (Biomacromolecules. 2014. 15(12):4621-2626) and Weitz (US 2015/0298091 A1; cited on the 8/26/2020 IDS).
Regarding claim 92, Samuels teaches labeling a plurality of cells with a plurality of provided cell nucleic acid barcode sequences (Fig. 28). Samuels teaches cell nucleic acid barcode molecules comprising a single cell nucleic acid barcode sequence (Fig. 29).
Samuels further teaches generating a plurality of partitions comprising said plurality of labelled cells and a plurality of partition nucleic acid barcode sequences (Fig. 29). Samuels teaches a partition nucleic acid barcode molecule comprising a single or unique barcode sequence (Fig. 29 and para. 300). The partition contains from one to 
Regarding claim 93, Samuels teaches the barcodes identify the source of the cellular nucleic acids (para. 122, 323).
Regarding claim 94, Samuels teaches synthesizing barcoded nucleic acid products that have both the partition barcode and the cell nucleic acid barcode sequence as depicted in Figs. 29 and 30 and described in paragraph 301.
	Regarding claim 95, Samuels teaches sequencing the barcoded nucleic acid products for a plurality of sequencing reads (para. 302; Fig. 31).
Regarding claim 96, Samuels teaches associating sequencing reads with a cell based on the binding of the binders and with the partition barcode (para. 302).
Regarding claim 99, Samuels teaches labeling a plurality of cells, e.g. a first cell and a second, with a plurality of provided, unique cell nucleic acid barcode sequences (Fig. 28), thus having first cell nucleic acid barcode molecules and second cell nucleic acid barcode molecules. Samuels teaches cell nucleic acid barcode molecules comprising a single cell nucleic acid barcode sequence (Fig. 29).
Samuels further teaches generating a plurality of partitions comprising said plurality of labelled cells and a plurality of partition nucleic acid barcode sequences (Fig. 29). Samuels teaches a partition nucleic acid barcode molecule comprising a single or unique barcode sequence (Fig. 29 and para. 300). The partition contains from one to tens of thousands of cells (para. 160) and the partition nucleic acid barcode sequences are unique to each partition (para. 300). See also, paragraphs 70-74 and 301-304.

Regarding claim 100, Samuels teaches the barcodes identify the source of the cellular nucleic acids (para. 122, 323).
Regarding claim 101, Samuels teaches sequencing the barcoded nucleic acid products for a plurality of sequencing reads (para. 302; Fig. 31).
Regarding claim 102, Samuels teaches associating sequencing reads with a cell based on the binding of the binders and with the partition barcode (para. 302).
	While Samuels teaches the above methods, Samuels does not teach:
	the use of a lipophilic moiety as required by claims 92 and 99 or that the lipophilic moiety comprises cholesterol (claim 105);
	identifying at least two labelled cells of the plurality of labelled cells as originating form a same partition using the cell nucleic acid barcode sequences and the partition nucleic acid barcode sequence (claim 92); or
	identifying the first labelled cell and second labelled cell as originating from the partition based on the first barcoded nucleic acid molecule, the second barcoded nucleic acid having the same partition nucleic acid barcode sequence (claim 99).
	However, Weber teaches that it was well-known that nucleic acid tags can be attached to a cell via insertion of a cholesterol moiety into the cell membrane (Abstract; and Scheme 1).
	It would have been prima facie obvious to the ordinary artisan to have modified the composition of Samuels by substituting one of the nucleic acid tagged antibody 
	Weitz demonstrates that it was possible to determine the presence of multiple cells in a partition based on a marker and a partition barcode. Weitz further demonstrates that knowing whether multiple cells are present in a partition allows one to dilute cell suspensions to reduce co-encapsulation events. See para. 230.
	It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Samuels such that the number of cells per partition could be determined. For example, based on Figure 31, one could determine if the two depicted cells were present in a single droplet based on more than 3 copies of molecule 2 being present or more than 2 copies of molecule 1 being present and associated with the partition barcode. One would be motivated to make such a modification because it allows one to determine when a cell suspension needs to be further diluted and/or when sequencing data is not reflective of a single cell. The modification has a reasonable expectation of success as it involves analyzing the data of Samuels in a manner taught by the prior art and does not require any modification of the tangible method step of Samuels.

Claims 106-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2012/0220494 A1; cited on the 8/26/2020 IDS) and Weber (Biomacromolecules. 2014. 15(12):4621-2626).
Regarding claim 106, Samuels teaches labeling a plurality of cells with a plurality of provided cell nucleic acid barcode sequences (Fig. 28). Samuels teaches cell nucleic acid barcode molecules comprising a single cell nucleic acid barcode sequence (Fig. 29).
Samuels further teaches generating a plurality of partitions comprising said plurality of labelled cells and a plurality of partition nucleic acid barcode sequences (Fig. 29). Samuels teaches a partition nucleic acid barcode molecule comprising a single or unique barcode sequence (Fig. 29 and para. 300). The partition contains from one to tens of thousands of cells (para. 160) and the partition nucleic acid barcode sequences are unique to each partition (para. 300). See also, paragraphs 70-74 and 301-304.
Samuels teaches permeabilizing the cell through lysis to provide access to a plurality of nucleic acid molecules (para. 17, 125 and 217)
Samuels teaches synthesizing barcoded nucleic acid products that have both the partition barcode and the cell nucleic acid barcode sequence as depicted in Figs. 29 and 30 and described in paragraph 301.
Regarding claim 107, Samuels teaches the barcodes identify the source of the cellular nucleic acids (para. 122, 323).
Regarding claim 108, Samuels teaches sequencing the barcoded nucleic acid products for a plurality of sequencing reads (para. 302; Fig. 31).
Regarding claim 109, Samuels teaches associating sequencing reads with a cell based on the binding of the binders and with the partition barcode (para. 302).
	While Samuels teaches the above methods, Samuels does not teach:
	the use of a lipophilic moiety as required by claim 106.
	However, Weber teaches that it was well-known that nucleic acid tags can be attached to a cell via insertion of a cholesterol moiety into the cell membrane (Abstract; and Scheme 1).
	It would have been prima facie obvious to the ordinary artisan to have modified the composition of Samuels by substituting one of the nucleic acid tagged antibody molecules with the nucleic acid tagged cholesterol molecules of Weber. One would have been motivated to make the modification because it would allow for the universal tagging of cells with a nucleic acid barcode and cholesterol-anchored DNA is stably targeted to cell membranes (p. 4623; Fig. 1). The modification has a reasonable expectation of success is it simply substitutes one known moiety for labeling a cell with a nucleic acid barcode with another known moiety for labeling a cell with a nucleic acid.
	
Claims 97-98 and 103-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2012/0220494 A1; cited on the 8/26/2020 IDS), Weber (Biomacromolecules. 2014. 15(12):4621-2626) and Weitz (US 2015/0298091 A1; cited on the 8/26/2020 IDS) as applied above, and in further view of Hindson (US 2015/0376609 A1; cited on the 8/26/2020 IDS).
Regarding claims 97-98, the combination of Samuels and Weitz renders obvious the elements of claim 92 as required by claims 97-98.
Regarding claims 103-104, the combination of Samuels and Weitz renders obvious the elements of claim 99 as encompassed by claims 103-104.
While Samuels and Weitz renders obvious the above methods, they do not teach or suggest the elements of claims 97-98 and 103-104.
However, Hindson teaches methods for introducing a partition barcode, such as that taught by Samuels and Weitz, into a droplet or well containing a cell.
Regarding claim 97, Hindson teaches a partitioning labels cells along with a single bead from a plurality of beads that each comprise a partition nucleic acid barcode sequence (para. 105; Fig. 5).
Regarding claim 98, Hindson teaches that the plurality of beads comprises a partition nucleic acid barcode molecule and that each bead has a different partition nucleic acid barcode molecule (para. 105; Fig. 5).
Regarding claim 103, Hindson teaches a partitioning labels cells along with a single bead from a plurality of beads that each comprise a partition nucleic acid barcode sequence (para. 105; Fig. 5).
Regarding claim 104, Hindson teaches the partition nucleic acid barcode molecules are releasable and are released from the beads (para. 105).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have used the beads of Hindson to deliver a partition barcode to cell to arrive at the present invention. One would have been motivated to use the beads of Hindson because they are capable carrying large number of oligonucleotide molecules and can release the oligonucleotides upon exposure to the proper stimulus (par. 79). The .

Claims 110-111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2012/0220494 A1; cited on the 8/26/2020 IDS) and Weber (Biomacromolecules. 2014. 15(12):4621-2626) as applied above, and in further view of Hindson (US 2015/0376609 A1; cited on the 8/26/2020 IDS).
Regarding claims 110-111, the combination of Samuels and Weitz renders obvious the elements of claim 106 as encompassed by claims 110-111.
While Samuels and Weitz renders obvious the above methods, they do not teach or suggest the elements of claims 97-98, 103-104 and 110-111.
However, Hindson teaches methods for introducing a partition barcode, such as that taught by Samuels and Weitz, into a droplet or well containing a cell.
Regarding claim 110, Hindson teaches a partitioning labels cells along with a single bead from a plurality of beads that each comprise a partition nucleic acid barcode sequence (para. 105; Fig. 5).
Regarding claim 111, Hindson teaches the partition nucleic acid barcode molecules are releasable and are released from the beads (para. 105).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have used the beads of Hindson to deliver a partition barcode to cell to arrive at the present invention. One would have been motivated to use the beads of Hindson because they are capable carrying large number of oligonucleotide molecules and can release the oligonucleotides upon exposure to the proper stimulus (par. 79). The 

Conclusion
No claims allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634